Citation Nr: 1807191	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-23 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased initial rating for a lumbar intervertebral disc syndrome with degenerative arthritis and strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This appeal comes before the Department of Veterans Appeals (VA) Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Los Angeles, California VA Regional Office (RO) which granted service connection for lumbar degenerative arthritis, and assigned an initial a 20 percent rating.  In a November 2015 rating decision the RO assigned a 40 percent rating for the appellant's lumbar disorder now classified as a lumbar intervertebral disc syndrome with degenerative arthritis and strain.  Since the 40 percent rating did not represent the maximum rating available that issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In January 2016 the Veteran, through his representative, requested to withdraw his appeal regarding entitlement to a higher rating for a lumbar intervertebral disc syndrome with degenerative arthritis and strain.


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran on the issue of an increased rating for degenerative arthritis, lumbar spine, higher than 40 percent have been met. 38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C. § 7105 (a); 38 C.F.R. § 20.200 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.  

In this case the representative by letter dated in January 2016, and prior to the promulgation of a decision in the appeal, indicated that the Veteran wanted to discontinue his appeal regarding entitlement to a higher rating.  Therefore, the Board finds that the claim has been withdrawn.  As such, the Board does not have jurisdiction to review the appeal on this issue.  The claim is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


